Citation Nr: 1226802	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  99-02 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Chapter 35 educational benefits in the amount of $3,339.73, to include the question of whether the indebtedness was properly created.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1969.  The appellant is the Veteran's son.

This matter came to the Board of Veterans' Appeals (Board) from a September 1998 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a waiver of overpayment in the amount of $3,473.73 for Chapter 35 educational benefits.  The amount of the overpayment was later lowered to $339.73.  This matter was remanded in January 2001 and March 2012.  


FINDING OF FACT

1.  In September 1997, the appellant filed a claim for educational benefits for enrollment in an educational institution from June to August 1997, and from August 1997 to April 1998.

2.  Education benefits were awarded to the appellant for the period June 1997 to March 1998 due solely to VA error.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of $3,339.73 was not properly created.  38 U.S.C.A. §§ 1110, 1115, 5107 (West 2002); 38 C.F.R. §§ 3.401(c) (d), 3.501(d)(2) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not apply in validity of debt cases which are governed by Chapter 53.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, in light of the favorable decision as it relates to the issue of whether a debt was validly created, no further discussion of notification or assistance is necessary at this point.  


Criteria & Analysis

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met:  (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.  

In January 1997, the appellant submitted an 'Enrollment Certification' reflecting enrollment at Tallahassee Community College from January to May 1997.  Education benefits were granted; however, May 1997 RO correspondence was issued to the appellant informing him that the education benefits had been granted erroneously.  He was informed that although the Veteran was in receipt of a total rating, it had not been established as permanent.  It was indicated that the Veteran had been scheduled for a future examination which could show improvement in order to warrant a reduction in the evaluation.  Thus, the appellant was informed that his award was stopped from April 1, 1997, but he would not be responsible for repayment of the debt created.  He was informed that if he received any future checks, he should return them to VA, and that any further overpayment created as a result of acceptance of further checks would create an overpayment in his account.  

In September 1997, the appellant submitted an 'Enrollment Certification' reflecting enrollment at Florida A&M University from June to August 1997 and from August 1997 to April 1998.  Apparently, education benefits were granted, although documents awarding such benefits have not been associated with the claims folder, despite two Board Remand requests.  A June 2012 Memorandum from the Atlanta RO reflects that all available documentation has been associated with the claims folder.  As none of the documentation associated with the award that is the subject of this appeal has been associated with the claims folder and the RO has indicated that the documentation is not available for review, the Board's review of this appeal is frustrated by the lack of documentation.  

Per the September 1998 determination of the COWC, it was indicated that the appellant received full payment from June 1997 to March 1998 until the award was terminated effective June 1997.  In the decision, it was determined that the appellant was at fault in the creation of the debt because he was informed in May 1997 that he was not eligible for education benefits and he proceeded to file another claim in September 1997. 

The appellant asserts that he did not receive the May 1997 letter, and he also asserts that he was reissued checks pertaining to the January to May 1997 education benefits in summer 1997, and he received checks continuously through 1997 to early 1998.  It does appear as if the appellant was reissued checks pertaining to the educational benefits awarded for the period January to May 1997, despite benefits being terminated effective April 1997.  

Likewise, the Board acknowledges that in July 1998 the appellant filed an 'Application for Educational Assistance' and in September 1998 the appellant was notified that his date of eligibility for education benefits under Chapter 35 is April 13, 1998.  (It is not clear if the Veteran became permanently and totally disabled as of April 13, 1998, as the Veteran's claims folder has not been associated with the educational folder.  However, the Board notes that Virtual VA does confirm that the Veteran died in December 1999.)

Thus, in light of the RO's erroneous determinations on two separate occasions that the appellant was entitled to education benefits, it appears that the appellant continuously received education checks almost every month in 1997 through March 1998, and then was again awarded education benefits effective April 1998.

This case hinges on the fault of VA or the appellant in creation of the debt.  It is clear that RO personnel improperly granted education benefits in response to the appellant's January 1997 claim for benefits related to attendance at an educational facility from January to May 1997.  The appellant was informed of this error in May 1997 VA correspondence.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  The May 1997 correspondence was issued to the appellant at the address provided and was not returned undeliverable, thus it is presumed that the appellant received the correspondence.  However, the May 1997 correspondence explains that he was not entitled to benefits from January to May 1997, and that he should return any future checks received.  Per the correspondence, it was explained that the Veteran's status as totally disabled was subject to reevaluation and thus not permanent.  The Board construes the May 1997 correspondence as notice regarding the benefits received for enrollment from January to May 1997, but not a determination regarding any claims for future benefits.  As explained by the RO, at that juncture the Veteran's total rating could be reduced but there was no determination that it would be reduced.  Moreover, as discussed, the evidence seems to suggest the appellant did become eligible for education benefits April 1998.  

The appellant's September 1997 claim indicates that he enrolled in a different educational institution in June 1997.  As the RO had just made a determination in May 1997 that the appellant was incorrectly awarded educational benefits and was not entitled to educational benefits for the period January to May 1997, it is not clear how the RO could then make further error awarding him benefits for the period June 1997 to March 1998.  It is not clear to the Board the basis for the RO awarding educational benefits to the appellant in error based on two separate educational benefit claims.  But in this case, the Board does not find that the May 1997 correspondence to the Veteran constituted notice of a future bar of education benefits; especially, in light of the fact that education benefits were awarded effective April 1998.  Thus, the Board does not find that the appellant filing a September 1997 claim for education benefits constituted fault in creation of the debt.  Rather, the debt was created as a result of the RO awarding educational benefits in error for a second time upon receipt of the September 1997 claim for benefits.  In light of such finding, the Board finds that the debt in the amount of $3,339.73 was not properly created.


ORDER

An overpayment of compensation benefits in the amount of $3,339.73 was not properly created and the appeal is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


